Case 16-60366-6-dd      Doc 78    Filed 10/09/18 Entered 10/09/18 10:37:23            Desc Main
                                  Document     Page 1 of 1


   UNITED STATES BANKRUPTCY COURT
   NORTHERN DISTRICT OF NEW YORK
    ____________________________________
   IN RE: Christine A. Ryan,                                   Chapter 13


                                 Debtor.                       Case No. 16-60366

   ____________________________________

                                   MODIFIED CHAPTER 13 PLAN

          The Debtor is 30 months into her Plan and has paid approximately $38,508 to the
   Trustee.

           Debtor will excuse missed payments and being making payments of $1,800.00
   per month for one (1) month beginning in October 2018 then $200.00 per month for six
   (6) months beginning November 2018 through April 2019 then $1,800.00 per month for
   six (6) months May 2019 through October 2019 then $200.00 per month for six (6)
   months beginning November 2019 through April 2020 then $1,800.00 per month for six
   (6) months beginning May 2020 through October 2020 then $200.00 for five (5) months
   beginning in November 2020 through March 2021.

           The percentage paid to properly filed general unsecured creditors will remain at
   100%.

           That all other aspects of the Chapter 13 Plan will remain the same.


   Dated: 9/27/18                               /s/Christine A. Ryan
                                                Christine A. Ryan, DEBTOR
